Title: To Thomas Jefferson from Thomas Fowler, 11 December 1806
From: Fowler, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            Savannah Georgia 11 Decr 1806
                        
                        From a knowledge of your candour and inclination to receive the address of the individual citizen hath
                            fostered in me a hope the following will not appear Irksome
                        In July last the Revenue Cutter of this District appeard destitute of Officers by the death of both the
                            Master and first Mate—I segnifyd my intentions to a number of the most respectable Inhabitants this City affords who
                            cheerfully joind in recommending me to your Excellency and not from a momentary knowledge but that of Years a Copy of their
                            recommendation is hereunto subjoind the Original was forwarded under cover of my Letter to the honble Secratary of the
                            Treasurey on the 19th July last—Not knowing if it ever reachd its destiny or not
                        Three days have elapsd since it hath been known that a Mr Newall is honord with that appointment an entire
                            stranger in this place and to its coast’ Inletts and Rivers Those who recommended me feel agreivd at the disappointmt and
                            have pressd me to communicate the same to every branch of goverment connected there with Intreating to learn the cause if
                            by Loss of the communication or misrepresentation by Persons whose natural propensity is to thawrt the freinds of the existing administration under the color of Saints In either of those
                            cases the Profound wisdom of your Excellency will discover the veil of Persons who for self interested veiws would persevere
                            to points entirely new and difficult at this Distance to Defend in order to keep out well known persons signalisd for his
                            exertions in the Prevention and Detection of frauds heretofore not doubting but the return of the Collector may be found
                            on file in the Treasurey Departmt 1799 at least I have recd. a complimt from that collector on the Subject, to substantiate
                            which I have inclosd my Original Orders on that subject &c I have wrote the honble Jno Milledge Esq now a member
                            of the Honbe Senate who hath some months hence recd a Letter from me on the Subject of application and who have personally
                            conversd with one or more of those whose names are annexd to the recomment
                        I trust and intreat your Excellency will cause some enquirey to be made through some confidential Persons on
                            the premises—Beleiveing some imposition hath taken place and well assured if investigated to merit reward
                        With very great Respect and Consederation your Excellencys Most Obt Servt
                        
                            Thos Fowler
                            
                        
                        
                            
                                P.S. From report the collectors office at St Marys will soon be vacant which I beg
                                    leave to mention should your Excellency be convincd of my attachmt
                            
                        
                        
                            Ths Fowler
                            
                        
                    